Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a first non-final Office action on the merits.

Election/Restrictions
Applicant’s election without traverse of invention of group I (claims 1-8) and further species election of species I (Figures 1-2E) of which claims 1-8 correspond to the elected invention and species in the reply filed on 10/13/20 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9 recites “contacting point”, however it is unclear if the underlined limitation is referring to the contact between the mold and the upper or something else. For purpose of examination, the Examiner will consider the former. 
Claim 5 line 3 recites “first part” and “second part”. However it is unclear if the former is the same as the first portion of the upper as recited claim 1 line 8 or some other portion of the upper. Likewise, it is unclear if the latter is the same as the second portion of the upper as recited in claim 5 lines 1-2 or some other portion of the upper. For purpose of examination, the Examiner will consider the first part and the second part to be the same as the underlined and underlined-bolded features respectively. 

Claim Objections
Claims 5-6 are objected to because of the following informalities:  
In claim 5, before “material” (line 2) delete “the” insert – a –; and after “second compression distance” (line 4) insert -- . –
In claim 6 line 1, after “injecting” delete “a” insert – the --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuoka (US4150455). 
Regarding claim 1, Fukuoka teaches a method of producing an article of footwear (C13L39-40) (Figures 10-12) comprising: 
providing an upper (30); providing a mold (female molds (32A-32C) bottom mold (33)),and inherently opening the mold (32A-32C,33); inserting the upper (30) into the open mold (32A-32C,33); inherently closing (Figure 10) the mold (32A-32C,33) (Examiner notes that said mold (32A-32C,30) inherently would have to be opened in order for the first step of said upper (30) to be placed on the male mold (31), then said female mold (32C) is pressed on said male mold (31) and thereafter said bottom mold (33)/female molds (32A,32B) are set in place (C13L55-65). Examiner also notes that this same reasoning applies to claim 7 below.);
Figures 10-13 
and injecting a pressurized molten resin (pressurized injection of resin: C14L6-18; resin being in molten state: C3L29-40, also see C2L64-C3L13,C1L55-63), 
Figures 10-13
wherein, after the injecting, there is a gap filled with the resin between a side wall of the mold (32A) and an outer surface of at least a first portion of the upper (30), wherein the gap is essentially zero at a contacting point, wherein the gap increases gradually from the contacting point in at least a first region of the mold (Examiner notes that sole molding material is injected into the molding cavity (34) and into a through opening (note that this should be 30B as shown in Figure 12 although not indicated in the written section of the specification) to fill both sides of the end portion (30a) of the upper (30) which encompasses said first region of the mold and said gap including up to said contacting point (C14L6-30).).
See annotated drawing of Figure 12 below and also see Figures 10-11









    PNG
    media_image1.png
    1104
    1090
    media_image1.png
    Greyscale























Regarding claim 2, Fukuoka teaches:
wherein the gap increases by less than 1 mm per mm of a distance from the contacting point in at least the first region of the mold (Examiner notes that said sole molding material fills said gap in said first region of said mold including up to said contacting point (as mentioned in the aforementioned rejection of claim 1 above) which include a gap section that that increases by less than 1 mm per mm of a distance from the contacting point as shown in the annotated drawing of Figure 12 above.).
Regarding claim 3, Fukuoka teaches:
wherein the side wall of the mold (32A-32C) contacts the outer surface of the upper (30) at the contacting point at an angle of less than 30 degrees.
See annotated drawing of Figure 12 above
Regarding claim 4, Fukuoka teaches:
wherein the first region of the mold is arranged within 5 mm below the contacting point (Examiner notes that said sole molding material fills said gap in said first region of said mold including up to said contacting point (as mentioned in the aforementioned rejection of claim 1 above) which include a portion of said first region of said mold that is arranged within 5 mm below said contacting point as shown in the annotated drawing of Figure 12 above.).
Regarding claim 7, Fukuoka teaches:
wherein the upper (30) is arranged on a shoe last (male mold (31)), prior to inserting the upper (30) into the open mold (32A-32C,33).
Figures 10-13
Regarding claim 8, Fukuoka teaches:
wherein the resin forms at least a part of a sole element (sole 37) of the article of footwear (C14L6-18). 
Figure 11

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Macleod (WO9932276) in view of Fukuoka (US4150455).
Regarding claim 1, 
Macleod teaches a method of producing an article of footwear (Abstract) (Figures 1-5) comprising:
providing an upper (3); providing a mold (mould parts (24) bottom part (25)) and intrinsically opening the mold (24,25); inserting the upper (3) into the open mold (24,25); closing the mold (24,25) (Figure 4i)  (Examiner notes that said upper (3) is formed on the last (5) in a first molding step and thereafter is moved to a workstation (20) which includes a mould assembly (21) comprising said mold (24,25) (P9L20-P10L5); and wherein said mold (24,25) is inherently opened in order to accommodate said upper (3)/last (5) assembly as shown in Figure 4i.).
Figures 1-4
and injecting a rubber mixture (P10L11-P11L10), 
Figure 4
wherein, after the injecting, there is a gap partially filled with the rubber mixture between a side wall of the mold and an outer surface of at least a first portion of the upper (3) (P9L29-P11L13) (Examiner notes that as said rubber mixture is initially injected into the mould cavity (22), it partially fills said mould cavity (22) as shown in Figure 4ii.);  
see annotated drawing of Figure 4i below and Figures 4ii-4iii
wherein the gap is essentially zero at a contacting point, wherein the gap increases gradually from the contacting point in at least a first region of the mold.

    PNG
    media_image2.png
    1088
    985
    media_image2.png
    Greyscale
see annotated drawing of Figure 4i below and Figure 4ii  




















MacLeod is silent to injecting a pressurized molten resin.
However, MacLeod does teach that soles for boots or shoes can be made from rubber or polymeric plastic (i.e. PVC, polyurethane, EVA) (P1L10-17).     
In the same field of endeavor, Fukuoka teaches that a sole (2) of a shoe can be formed from polymeric plastic (vinyl chloride resin, polyurethane) or thermoplastic synthetic rubber, wherein said polymeric plastic is pressure injected in a molten state in a molding cavity (C9L33-62,C11L15-51).
Figures 1-3        
It would have been obvious to one having ordinary skilled in the art to modify the process of the MacLeod in view of the teaching of Fukuoka by substituting said rubber mixture with molten pressurized polymeric plastic with predictable results and reasonable expectation of success because molten pressurized polymeric plastic is known for molding soles for shoes which is desired by MacLeod.
Regarding claim 2,
The combination of MacLeod and Fukuoka remains.
The mentioned combination additionally teaches wherein the gap increases by less than 1 mm per mm of a distance from the contacting point in at least the first region of the mold, wherein the distance is measured along the outer surface of the upper (Examiner notes that said mentioned combination teaches molten pressurized polymeric plastic is injected into the molding cavity (22) to fill said first region of the mold and said gap (see annotated drawing of Figure 4i and Figures 4ii-4iii) (as mentioned above), wherein said gap increases 
Regarding claim 3,
The combination of MacLeod and Fukuoka remains.
The mentioned combination additionally teaches wherein the side wall of the mold (24) contacts the outer surface at the contacting point at an angle of less than 30 degrees.  
see annotated drawing of Figure 4i above
Regarding claim 4,
The combination of MacLeod and Fukuoka remains.
The mentioned combination additionally teaches wherein the first region of the mold (24) is arranged within 5 mm below the contacting point (Examiner notes that said mentioned combination teaches molten pressurized polymeric plastic is injected into the molding cavity (22) to fill said first region of the mold and said gap (see annotated drawing of Figure 4i and Figures 4ii-4iii) (as mentioned above), wherein said first region of the mold (24) is arranged within 5 mm below the contacting point as shown in the annotated drawing of Figure 4i above.).
see annotated drawing of Figure 4i above
Regarding claim 6,
The combination of MacLeod and Fukuoka remains.
The mentioned combination additionally teaches wherein injecting a pressurized molten resin (polymeric plastic) effects a further compression of at 
Regarding claim 7,
The combination of MacLeod and Fukuoka remains.
MacLeod additionally teaches wherein the upper (3) is arranged on a shoe last (5), prior to inserting the upper (3) into the open mold (P9L20-27).  
see annotated drawing of Figure 4i above Figures 1-2
Regarding claim 8,
The combination of MacLeod and Fukuoka remains.
The mentioned combination additionally teaches wherein the resin (molten pressurized polymeric plastic) forms at least a part of a sole element of the article of footwear (P1L10-17,P11L9-10).
Figure 5



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Macleod (WO9932276) in view of Fukuoka (US4150455) and in further view of Antoine Joseph Georges Baudou (GB833934A).
Regarding claim 5,
The combination of Macleod and Fukuoka remains.
The mentioned combination additionally teaches closing of the molds (24,25) including a second part/portion (also considered as front of vamp of the upper (3)) and first part (also considered as base portion of the upper (3)) of the upper as shown in the annotated drawing of Figure 4i above.
The mentioned combination is silent to the second portion of the upper being compressed including the first and second compression distances and their relative distances as claimed.  
However, the mentioned does teach that the bottom part of the mould (25) is moveable upwardly into engagement with said molten pressurized polymeric plastic during the molding process to compress it so as to form the sole (4) in adherence with the flexible leather upper (3) (Macleod: P10L5-8,P11L6-10; for flexible leather upper:P7L21-27) (Figure 4iii).  
In the same field of endeavor, Baudou teaches that when forming shoes or boots (P1L9-15), it is known to first shape the front part of the vamp (7) of a leather upper portion (6) using a front shell (2) of a mould assembly (front shell (2) side shells (3,4) sole block (5)) by compressing (“second compression”) the front part of the vamp (7) (P2L111-P3L54) (Figures 1-9). Thereafter, the base 
While Baudou is silent to the first compression distance is smaller than the second compression distance, however Baudou does teach that exerting pressure by said sole unit (5) to deform the rubber part/plastic material (used for making the sole (13)) so as to engage the inner face of said base portion (6a) (hence said base portion (6a) is also compressed as mentioned) throughout its periphery is a result effective variable in order to enhance adhesion between said rubber/plastic sole (13) and said inner face of said base portion (6a) (P3L85-98 and L107-116). Therefore, it would have been obvious to one having ordinary skilled in the art to optimize the compression distances such that the first compression distance is smaller than the second compression distance for the underlined purpose.               
It would have been obvious to one having ordinary skilled in the art to modify the process and apparatus of the combination of Macleod and Fukuoka in view of the teaching of Baudou by reconfiguring Macleod’s mold (24,25) to include a front shell (2) with predictable results and reasonable expectation of success of shaping said second part/portion (front of vamp) of said upper (3). 
Additionally, it would have been obvious to one having ordinary skilled in the art to modify the process of the combination of Macleod and Fukuoka in view of the teaching of Baudou by outwardly bending said first .               

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. F.V. Maltby (US3709973).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/           Examiner, Art Unit 1744                                                                                                                                                                                             
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744